Citation Nr: 1530112	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.  

5.  Whether there was clear and unmistakable error (CUE) in a September 30, 2008, RO rating decision that denied a claim of entitlement to service connection for a lumbar spine disorder.

6.  Whether there was CUE in a September 30, 2008, RO rating decision that denied a claim of entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2010 rating decisions of the VA Regional Office (RO) in Portland, Oregon.

In December 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In April 2012, the Board remanded the claims to obtain additional treatment records; afford the Veteran a VA examination for his knee and shoulder claims; and provide him a statement of the case (SOC) for his lumbar and cervical spine claims.  Except as discussed in the Remand below, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Although the notice scheduling the Veteran for the hearing was returned and could not be forwarded, it was sent to the Veteran's last known address of record.  A copy was also sent to his representative.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).

The issues of service connection for left knee and left shoulder disorders being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lumbar spine disorder was not present during the Veteran's service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed lumbar spine disorder did not develop as a result of any incident during service.

2.  A cervical spine disorder was not present during the Veteran's service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed cervical spine disorder did not develop as a result of any incident during service.

3.  An SOC as to the claims for service connection for lumbar and cervical spine disorders was issued to the Veteran in June 2012.

4.  The Veteran filed a timely substantive appeal as to the claims for service connection for lumbar and cervical spine disorders in July 2012 perfecting an appeal as to those claims, rendering any question of whether there was CUE in the September 30, 2008, rating decision moot.  



CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  A cervical spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  There remains no allegation of error of fact or law for appellate consideration of the issue of whether there was clear and unmistakable error in a September 30, 2008, RO rating decision that denied a claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  There remains no allegation of error of fact or law for appellate consideration of the issue of whether there was clear and unmistakable error in a September 30, 2008, RO rating decision that denied a claim of entitlement to service connection for a cervical spine disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in October 2007 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured an examination in furtherance of the claims.  A pertinent VA examination was obtained in January 2010 with a June 2010 addendum opinion.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

	A.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).

As discussed by the Board in April 2012, the Veteran expressed his disagreement with the September 2008 denial of claims for service connection for lumbar and cervical spine disorders in June 2009 correspondence.  The Board noted that if the Veteran perfected an appeal as to the issues of service connection for lumbar and cervical spine disorders, then the claims of CUE in the September 30, 2008, rating decision denying service connection for those issues would become moot.  

Following receipt of a June 2012 SOC addressing the issues of service connection for lumbar and cervical spine disorders, the Veteran filed a timely substantive appeal and perfected the appeal of those issues.  As such, the CUE claims are now moot.  Hence, there remains no allegation of errors of fact or law for appellate consideration of the issues of whether there was CUE in a September 30, 2008, rating decision denying service connection for lumbar and cervical spine disorders.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

		1.  Lumbar Spine Disorder

The Veteran's STRs show that he was in a motor vehicle accident in August 1972; no lumbar spine complaints were made.  A September 1972 follow-up treatment record after the accident also did not reveal any lumbar spine complaints.  The Veteran complained of pain in the lower lumbar area since lifting a tool box in October 1972.  He was diagnosed with a chronic strain.  The Veteran's February 1973 separation examination revealed a clinically normal spine.  In April 1973, the Veteran reported that there had been no change in his medical condition since his separation examination.  The Veteran's STRs do not reveal any diagnosis of a lumbar spine disorder after the October 1972 record.

Post-service treatment records show that in April 1996, the Veteran reported having a variety of injuries to his back while in Vietnam.  No specific lumbar spine complaints were made at that time.  The earliest lumbar spine complaints were in August 2002.  The Veteran reported being in a motor vehicle accident earlier that month when his car was struck from behind.  He reported that X-rays were negative.  The Veteran was seen in December 2004 with regard to a workman's compensation injury.  He was diagnosed with a back strain in the lumbar and thoracic regions, which was opined to be expected to resolve without much difficulty.  A March 2007 record reveals that the Veteran complained of back pain after packing and moving a lot of boxes.  He was diagnosed with a low back strain, opined to have been just a lumbar strain related to moving boxes mostly.  The first evidence of arthritis was X-rays in January 2010.  None of the Veteran's treatment records contain any opinion relating his lumbar spine complaints to his military service.  
The Veteran reported that his lower back injury was due to a motor vehicle accident that occurred around mid-1972.  See July 2007 statement.  In connection with an earlier claim, the RO requested a copy of the line of duty determination of the reported motor vehicle accident.  In February 2002, the National Personnel Records Center (NPRC) responded that that document or information was not a matter of record.  The Board observes that the NPRC searched for a 1971 accident; however, in light of the STRs clearly showing a motor vehicle accident, the Board acknowledges that such occurred during service.  

The Veteran was afforded a VA examination in January 2010.  He related his back problems to the in-service motor vehicle accident.  The Veteran reported that X-rays were done following the accident and he was told that he had no fractures.  He reported doing electronics work after service and that he always had constant ongoing lower back pain since that time.  The examiner noted that the Veteran specifically on questioning denied any other car wrecks or other injuries.  The Veteran was diagnosed with some degree of mechanic back symptoms and some mild degenerative changes consistent with age.  The examiner noted that the Veteran did not have objective findings that completely correlated with his degree of symptoms and reactions on that examination.  The examiner reported that for example, the Veteran complained of deep lower back pain when the skin and fat were gently lifted off the lower back.  The examiner opined that the question of magnification was present that day.  The examiner reported that the Veteran had a transitional vertebra, which typically could cause recurrent episodes of low back pain as an individual aged.  The examiner also noted also that the truthfulness of the Veteran came in to play when the records indicated that the Veteran had a worker's compensation claim about his lower back that was filed in 2004, and also had a second motor vehicle accident in 2002 after his initial military motor vehicle accident in 1972.  

The examiner reported that, therefore, it was their opinion that the current back condition of the Veteran was not caused by or a result of the motor vehicle accident while in the military in 1972.  The examiner further noted that the Veteran's VA treatment records showed multiple visits with his primary care for the past 18 months and specifically, there were no recorded complaints regarding his lower back.  The examiner noted that, in fact, the primary care providers indicated that he specifically inquired of the Veteran about complaints and areas of pain and the Veteran always centered on his chest pain and his Prinzmetal angina.  

An addendum opinion from the examiner was obtained in June 2010.  The examiner noted that at the time of the examination, the Veteran had no claims file available and the history was obtained from the Veteran.  The examiner reported that the claims file had become available and had been reviewed by them.  The examiner noted also reviewing the Veteran's VA treatment records.  The examiner opined that after full review of the all records including the claims file, there was no change in opinion regarding the situation or condition of low back pain. 

At the Veteran's hearing, he testified that he has always had back problems since the injury in service.  December 2011 Hearing Transcript (T.) at 4.  He described the in-service motor vehicle accident and testified that he had follow-up several times in service for his back pain.  Id. at 6-7.  The Veteran testified that his post-service work was mostly electronics and that he did not do much mechanic work.  Id. at 7-8.  He testified that it was less strenuous than his military service.  Id. at 8.  

Based on a review of the evidence, the Board concludes that service connection for a lumbar spine disorder is not warranted.  Although the evidence shows that the Veteran had in-service lumbar spine complaints and was in a motor vehicle accident, in addition to currently having a lumbar spine disorder, it does not show that any diagnosed disorder is related to his military service, to include any motor vehicle accident and/or his in-service complaints.

The Veteran's STRs contain no indication that the onset of any current lumbar spine disorder occurred in service.  Although the Veteran was diagnosed with a chronic strain in October 1972 after moving a tool box, his STRs after such diagnosis were silent for any lumbar spine complaints.  With regards to the August 1972 motor vehicle accident, no lumbar spine complaints pertaining to that accident are shown in the Veteran's STRs.  Contrary to the Veteran's assertions of having follow-up treatment in service for his lumbar spine, his STRs show no complaints after the October 1972 diagnosis.  His February 1973 separation examination revealed a clinically normal spine; no lumbar spine disorder was diagnosed and no complaints were made.  In April 1973, the Veteran reported having no change in his condition since the separation examination; again, no lumbar spine complaints were made.  None of the Veteran's treatment records contain any opinion relating a currently diagnosed lumbar spine disorder as having its onset during the Veteran's military service.  Furthermore, the evidence shows that the Veteran had a post-service motor vehicle accident that resulted in back complaints in August 2002 as well as a workman's compensation injury in December 2004.  

In light of the post-service injuries and the lack of any medical opinion that the onset of a currently diagnosed lumbar spine disorder occurred during service, the Board concludes that a lumbar spine disorder did not begin during service.  The fact that the January 2010 examiner opined that the Veteran had mild degenerative changes consistent with age supports the Board's finding that a currently diagnosed lumbar spine disorder did not have its onset during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a currently diagnosed lumbar spine disorder is related to the Veteran's military service or that the onset of a lumbar spine disorder began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The only medical opinion of record, that of the January 2010 VA examiner, shows that the Veteran's lumbar spine disorder is not related to his military service.  The Board accords this opinion great probative value as it was formed after examining and interviewing the Veteran, as well as reviewing the pertinent evidence, and has a well-reasoned rationale.  It is also uncontradicted.  

In this case, despite the Veteran's testimony of having back problems since service, the first evidence of a lumbar spine disorder is not until 2002, following a motor vehicle accident, almost three decades after the Veteran was discharged from service.  Although the Veteran reported having back injuries in service in 1996, such record does not show any lumbar spine complaints or diagnosis of a lumbar spine disorder.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of lumbar spine complaints, symptoms, or findings for almost three decades between the Veteran's military service and the earliest evidence of a lumbar spine disorder is itself evidence which tends to show that a lumbar spine disorder did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The Board acknowledges the Veteran's reports of having back problems since service.  However, as already discussed above, the evidence clearly shows two post-service back injuries in 2002 and 2004.  The Board acknowledges that the Veteran reported having a variety of injuries to his back while in Vietnam in April 1996.  Despite such report, no specific lumbar spine complaints were made at that time and such record does not show a report of a continuity of lumbar spine symptomatology since service.  Furthermore, no complaints were made at discharge from service and a normal spine was shown on his separation examination.  In this case, the contemporaneous evidence fails to show a continuity of lumbar spine symptomatology following the Veteran's in-service complaints.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of a lumbar spine disorder being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a lumbar spine disorder and his active duty, service connection for a lumbar spine disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of a lumbar spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a lumbar spine disorder and the Veteran's active duty, service connection for a lumbar spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a lumbar spine disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  

		2.  Cervical Spine Disorder

The Veteran's STRs show that he was in a motor vehicle accident in August 1972.  He was diagnosed with a mild cervical strain secondary to hyperextension.  A September 1972 record shows that the Veteran was seen for a recheck for injuries in the car accident.  His muscle spasms were reportedly gone.  The Veteran's February 1973 separation examination revealed a clinically normal spine.  In April 1973, the Veteran reported that there had been no change in his medical condition since his separation examination.  The Veteran's STRs do not reveal any chronic cervical spine disorder.

Post-service treatment records show that the earliest cervical spine complaints were in April 1996.  The Veteran reported having a variety of injuries to his back while in Vietnam.  He reported that apparently since that time, when he did his work as a mechanic, he experienced pain in the medial scapula region that would begin to radiate up into the neck.  No diagnosis of a cervical spine disorder was made.  The August 2002 record following the motor vehicle accident shows that the Veteran reported that standing and walking irritated neck pain related to the accident.  In June 2007, the Veteran reported having a sore spot on his neck for about the past month.  He was diagnosed with neck pain, etiology not clear at that point.  The first evidence of arthritis was X-rays in January 2010.  None of the Veteran's treatment records contain any opinion relating his cervical spine complaints to his military service.  

The Veteran reported that his neck injury was due to a motor vehicle accident that occurred around mid-1972.  See July 2007 statement.  

The Veteran was afforded a VA examination in January 2010.  He related his neck problems to the in-service motor vehicle accident.  The Veteran reported that X-rays were done following the accident and he was told that he had no fractures.  The Veteran reported that his neck pain usually came on when he had his lower back pain.  He reported that he felt his neck had bothered him since the car wreck.  The examiner noted that X-rays revealed basically normal for age findings.  The Veteran was diagnosed with some degree of mechanic neck symptoms and some mild degenerative changes consistent with age.  As already discussed above, the examiner noted that the Veteran did not have objective findings that completely correlated with his degree of symptoms and reactions on that examination.  The examiner also noted also that the truthfulness of the Veteran came in to play when the records indicated that the Veteran had a second motor vehicle accident in 2002 after his initial military motor vehicle accident in 1972.  

The examiner reported that, therefore, it was their opinion that the current neck condition of the Veteran was not caused by or a result of the motor vehicle accident while in the military in 1972.  The examiner further noted that the Veteran's VA treatment records showed multiple visits with his primary care for the past 18 months and specifically, there were no recorded complaints regarding his neck.  The examiner noted that, in fact, the primary care provider indicated that he specifically inquired of the Veteran about complaints and areas of pain and the Veteran always centered on his chest pain and his Prinzmetal angina.  

An addendum opinion from the examiner was obtained in June 2010.  The examiner noted that at the time of the examination, the Veteran had no claims file available and the history was obtained from the Veteran.  The examiner reported that the claims file had become available and had been reviewed by them.  The examiner noted also reviewing the Veteran's VA treatment records.  The examiner opined that after full review of the all records including the claims file, there was no change in opinion regarding the situation or condition of neck condition. 

At the Veteran's hearing, he testified that he has always had neck problems since the injury in service.  T. at 4.  The rest of the Veteran's pertinent testimony was already discussed above and will not be repeated again.   

Based on a review of the evidence, the Board concludes that service connection for a cervical spine disorder is not warranted.  Although the evidence shows that the Veteran had in-service cervical spine complaints following a motor vehicle accident and currently has a cervical spine disorder, it does not show that any diagnosed disorder is related to his military service, to include the motor vehicle accident.

The Veteran's STRs contain no indication that the onset of any current cervical spine disorder occurred in service.  While the Veteran was diagnosed with a mild cervical strain resulting from the August 1972 motor vehicle accident and was seen once for follow-up in September 1972, no chronic disorder was shown.  The Veteran's STRs show only one follow-up after the accident and contain no further complaints after September 1972.  His February 1973 separation examination revealed a clinically normal spine; no cervical spine disorder was diagnosed and no complaints were made.  In April 1973, the Veteran reported having no change in his condition since the separation examination; again, no cervical spine complaints were made.  None of the Veteran's treatment records contain any opinion relating a currently diagnosed cervical spine disorder as having its onset during the Veteran's military service.  Furthermore, the evidence shows that the Veteran had a post-service motor vehicle accident in August 2002.  In light of the post-service injury and the lack of any medical opinion that the onset of a currently diagnosed cervical spine disorder occurred during service, the Board concludes that a cervical spine disorder did not begin during service.  The fact that the January 2010 examiner opined that the Veteran had mild degenerative changes consistent with age supports the Board's finding that a currently diagnosed lumbar spine disorder did not have its onset during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a currently diagnosed cervical spine disorder is related to the Veteran's military service or that the onset of a cervical spine disorder began during service.  See Curry at 68.  

The only medical opinion of record, that of the January 2010 VA examiner, shows that the Veteran's cervical spine disorder is not directly related to his military service.  The Board accords this opinion great probative value as it was formed after examining and interviewing the Veteran, as well as reviewing the pertinent evidence, and has a well-reasoned rationale.  It is also uncontradicted.  

In this case, despite the Veteran's testimony of having neck problems since service,  the first evidence of cervical spine complaints is not until 1996, over two decades after the Veteran was discharged from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of cervical spine complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of a cervical spine disorder is itself evidence which tends to show that a cervical spine disorder did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The Board acknowledges the Veteran's reports of having neck problems since service.  However, as already discussed above, the evidence clearly shows a post-service motor vehicle accident in 2002.  The Board acknowledges the April 1996 record in which the Veteran reported that since service, when he did his work as a mechanic, he experienced pain in the medial scapula region that would begin to radiate up into the neck.  However, this record only indicates that he had pain when working and does not indicate a continuity of symptomatology since service.  Furthermore, no complaints were made at discharge from service and a normal spine was shown on his separation examination.  In this case, the contemporaneous evidence fails to show a continuity of cervical spine symptomatology following the Veteran's in-service complaints.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of a cervical spine disorder being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a cervical spine disorder and his active duty, service connection for a cervical spine disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a cervical spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a cervical spine disorder and the Veteran's active duty, service connection for a cervical spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cervical spine disorder is denied.  See 38 U.S.C.A §5107.  
ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.  

The appeal of whether there was clear and unmistakable error in a September 30, 2008, RO rating decision that denied a claim of entitlement to service connection for a lumbar spine disorder is dismissed.

The appeal of whether there was clear and unmistakable error in a September 30, 2008, RO rating decision that denied a claim of entitlement to service connection for a cervical spine disorder is dismissed.  


REMAND

Regrettably, a remand is necessary for the remaining issues.  The Board previously remanded the issues of service connection for left knee and left shoulder disorders to afford the Veteran a VA examination.  The Board directed that in the event that the Veteran did not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  The Board also directed that it should be indicated whether any notice that was sent was returned as undeliverable.

A letter from the AMC to the Veteran notifying him that he would be scheduled for an examination is in the claim file and was returned as being unable to be forwarded.  However, no actual letter from the VA Medical Center (VAMC) to the Veteran informing him of the examination is of record.  The Veteran did not appear for the scheduled February 2013 examination.  The Board observes that as these two issues are reopened claims, the failure to report for a VA examination without good cause shall result in a denial of the claims.  38 C.F.R. § 3.655(b) (2014).  In this case, considering that the AMC did not complete the Board's directives, and in light of the consequences of failing to report for an examination, the Board finds that the Veteran should be provided another opportunity to report for an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Portland VAMC and the Salem Community Based Outpatient Clinic.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Provide the Veteran with adequate notice to the last known address of record of the date and place of any scheduled VA examination.  A copy of any notification letters from the VAMC sent to the Veteran must be associated with the claims file. 

Notify the Veteran that it is his responsibility to report for a scheduled VA examination and that the consequences for failure to report for a VA examination without good cause shall be the denial of the claims.  38 C.F.R. § 3.655(b).

Although efforts will be made to schedule the Veteran for a VA examination in relation to his claims, the burden is on the Veteran to apprise VA of his whereabouts, and if he does not do so, there is no burden on the part of VA "to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

3.  Accord the Veteran an appropriate VA examination with a medical provider who has not previously examined the Veteran to determine the nature, extent, and etiology of any diagnosed left knee and left shoulder disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed left knee and/or left shoulder disorders are related to his military service.  The examiner should address the Veteran's history of in-service treatment as well as reports of a continuity of symptomatology since service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.
4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


